                 Case 19-12153-KBO             Doc 671-4        Filed 11/17/20         Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:
                                                                 Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                 Case No. 19-12153 (KBO)

                    Debtors.                                     (Jointly Administered)


                                       CERTIFICATE OF SERVICE

                   I, Peter J. Keane, hereby certify that on the 17th day of November, 2020, I caused
a copy of the following to be served on the attached service list in the manner indicated.


             First Interim (“Non-Contingency”) Application for Compensation and
             Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel to
             the Chapter 7 Trustee, for the Period From March 2, 2020 Through September 30,
             2020

    Dated: November 17, 2020
                                                        /s/ Peter J. Keane
                                                       Peter J. Keane (DE Bar No. 5503)




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.


DOCS_DE:231749.1 57095/001
               Case 19-12153-KBO      Doc 671-4   Filed 11/17/20    Page 2 of 8




Bayou Steel 2002 Service List ALL FCM
Case No. 19-12153 (KBO)                           FIRST CLASS MAIL
Document No. 227704v2                             Delaware Dept of Justice
73 – First Class Mail                             Attn Bankruptcy Dept
                                                  820 N French Street, 6th Floor
                                                  Wilmington, DE 19801
(Counsel to George L. Miller, the Chapter 7
Trustee)                                          FIRST CLASS MAIL
Bradford J. Sandler, Esquire                      (Counsel to Bank of America NA as
Colin R. Robinson, Esquire                        Administrative Agent, the Prepetition Agent
Peter J. Keane, Esquire                           for itself and other prepetition lenders)
Pachulski Stang Ziehl & Jones LLP                 Mark D Collins, Esquire
919 N. Market Street, 17th Floor                  David T Queroli, Esquire
Wilmington, DE 19801                              Richards Layton & Finger
                                                  920 N. King Street
FIRST CLASS MAIL                                  One Rodney Square
(Counsel for the Debtor)                          Wilmington, DE 19801
Christopher A. Ward, Esquire
Shanti M. Katona, Esquire                         FIRST CLASS MAIL
Stephen J. Astringer, Esquire                     (Counsel to United Steel, Paper and
Polsinelli PC                                     Forestry, Rubber, Manufacturing, Energy,
222 Delaware Avenue, Suite 1101                   Allied Industrial and Service Workers
Wilmington, DE 19801                              International Union (“United
                                                  Steelworkers”))
FIRST CLASS MAIL                                  Susan E Kaufman, Esquire
Office of the United States Trustee               Law Office of Susan E Kaufman LLC
Linda J Casey, Esquire                            919 N. Market Street, Suite 460
J. Caleb Boggs Federal Building                   Wilmington, DE 19801
844 King Street, Suite 2207
Lockbox 35                                        FIRST CLASS MAIL
Wilmington, DE 19801                              (Counsel to Black Diamond Commercial
                                                  Finance, LLC, the Subordinated Term Loan
FIRST CLASS MAIL                                  Agent)
US Attorney for Delaware                          Seth A Niederman, Esquire
David C Weiss, Esquire                            Fox Rothschild LLP
c/o Ellen Slights                                 919 N. Market Street, Suite 300
Hercules Building, Suite 400                      Wilmington, DE 19899-2323
1313 N. Market Street
Wilmington, DE 19801                              FIRST CLASS MAIL
                                                  (Counsel to Westchester Fire Insurance
FIRST CLASS MAIL                                  Company and its affiliated sureties)
Delaware Attorney General                         Gary D Bressler, Esquire
Kathy Jennings, Esquire                           McElroy Deutsch Mulvaney & Carpenter
820 N French St                                   LLP
Carvel State Office Building                      300 Delaware Avenue, Suite 770
Wilmington, DE 19801                              Wilmington, DE 19801



DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO        Doc 671-4   Filed 11/17/20     Page 3 of 8




FIRST CLASS MAIL                                    FIRST CLASS MAIL
(Counsel to M. Brashem, Inc. and MBI                (Counsel to Trinity Industries Leasing Co.)
Rolls, LLC; and Rockwood Water, Sewer               Jason D. Angelo, Esquire
and Gas)                                            Reed Smith LLP
Karen C Bifferato, Esquire                          1201 N. Market Street, Suite 1500
Kelly M Conlan, Esquire                             Wilmington, DE 19801
Christopher Griffiths, Esquire
Connolly Gallagher LLP                              FIRST CLASS MAIL
1201 N. Market Street, 20th Floor                   Delaware Secretary of State
Wilmington, DE 19801                                Franchise Tax
                                                    401 Federal Street
FIRST CLASS MAIL                                    PO Box 898
(Counsel to the Official Committee of               Dover, DE 19903
Unsecured Creditors)
G David Dean, Esquire                               FIRST CLASS MAIL
Patrick J Reilley, Esquire                          Delaware State Treasury
Cole Schotz PC                                      820 Silver Lake Blvd Suite 100
500 Delaware Avenue, Suite 1410                     Dover, DE 19904
Wilmington, DE 19801
                                                    FIRST CLASS MAIL
FIRST CLASS MAIL                                    Internal Revenue Service
(Counsel to TMS International, LLC)                 Centralized Insolvency Operation
Rafael X Zahralddin-Aravena, Esquire                PO Box 7346
Eric M Sutty, Esquire                               Philadelphia, PA 19101
Elliott Greenleaf PC
1105 N. Market Street, Suite 1700                   FIRST CLASS MAIL
Wilmington, DE 19801                                Internal Revenue Service
                                                    Attn Susanne Larson
FIRST CLASS MAIL                                    31 Hopkins Plaza, Room 1150
(Counsel to RHI US Ltd. and Magnesita               Baltimore, MD 21201
Refractories Company)
Matthew G Summers, Esquire                          FIRST CLASS MAIL
Chantelle D McClamb, Esquire                        Securities & Exchange Commission
Ballard Spahr LLP                                   100 F St NE
919 Market Street, 11th Floor                       Washington, DC 20549
Wilmington, DE 19801
                                                    FIRST CLASS MAIL
FIRST CLASS MAIL                                    Securities & Exchange Commission
(Counsel for Louisiana Health Service &             G Jeffrey Boujoukos Regional Director
Indemnity Company d/b/a Blue Cross and              1617 JFK Boulevard Ste 520
Blue Shield of Louisiana)                           Philadelphia, PA 19103
David M. Klauder, Esquire
Bielli & Klauder, LLC
1204 N. King Street
Wilmington, DE 19801


                                               2
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO     Doc 671-4    Filed 11/17/20    Page 4 of 8




FIRST CLASS MAIL
Securities & Exchange Commission NY               FIRST CLASS MAIL
Office                                            (Committee of Unsecured Creditors; United
Marc Berger Regional Director                     Steel, Paper and Forestry, Rubber,
200 Vesey St Ste 400                              Manufacturing, Energy, Allied Industrial
Brookfield Place                                  and Service Workers International Union
New York, NY 10281-1022                           (“United Steelworkers”))
                                                  United Steelworkers
FIRST CLASS MAIL                                  David R Jury
(Counsel to Bank of America NA as                 Anthony Resnick
Administrative Agent, the Prepetition Agent       60 Boulevard of the Allies, Room 807
for itself and other prepetition lenders)         Pittsburgh, PA 15222
William L Wallander, Esquire
Bradley Foxman, Esquire                           FIRST CLASS MAIL
Matthew J Pyeatt, Esquire                         (Counsel to JLE Industries, LLC)
Vinson & Elkins                                   Trent Echard, Esquire
2001 Ross Avenue, Suite 3900                      Echard Marquette PC
Trammell Crow Center                              4773 William Flynn Highway
Dallas, TX 75201                                  Allison Park, PA 15101

FIRST CLASS MAIL                                  FIRST CLASS MAIL
(Counsel to Black Diamond Commercial              (Counsel to Westchester Fire Insurance
Finance, LLC, the Subordinated Term Loan          Company and its affiliated sureties)
Agent)                                            Michael R Morano, Esquire
Daniel J McGuire, Esquire                         McElroy Deutsch Mulvaney & Carpenter
Winston & Strawn LLP                              LLP
35 W Wacker Dr                                    1300 Mount Kemble Ave.
Chicago, IL 60601-9703                            Morristown, NJ 07960

FIRST CLASS MAIL                                  FIRST CLASS MAIL
(Committee of Unsecured Creditors; Top 30         (Counsel to D&B Metals Inc.)
Creditors)                                        Michael S. Held, Esquire
Louisiana Scrap Metal Recycling of Baton          Jackson Walker LLP
Rouge, Inc.                                       2323 Ross Avenue, Suite 600
Attn: Daniel Richard                              Dallas, TX 75201
2200 Cameron Street
Lafayette, LA 70506                               FIRST CLASS MAIL
                                                  Pension Benefit Guaranty Corporation
FIRST CLASS MAIL                                  C Wayne Owen Jr
(Committee of Unsecured Creditors; Top 30         Simon J Torres
Creditors)                                        1200 K Street, N.W.
American State Equipment Co., Inc.                Office of the General Counsel
Attn: Timothy Kraut                               Washington, DC 20005-4026
2055 South 108th Street
PO Box 270287
Milwaukee, WI 53227


                                              3
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO        Doc 671-4   Filed 11/17/20     Page 5 of 8




FIRST CLASS MAIL                                    FIRST CLASS MAIL
(Counsel to United Steel, Paper and                 (Counsel to State of Louisiana, Office of the
Forestry, Rubber, Manufacturing, Energy,            Attorney General)
Allied Industrial and Service Workers               State of Louisiana Department of Justice
International Union)                                Office of Attorney General Jeff Landry
Richard M Seltzer, Esquire                          Christopher Lento
Melissa S Woods, Esquire                            PO Box 94005
Cohen, Weiss and Simon LLP                          Baton Rouge, LA 70804-9005
900 Third Avenue, 21st Floor
New York, NY 10036                                  FIRST CLASS MAIL
                                                    (Counsel to Traxys North America LLC)
FIRST CLASS MAIL                                    Rick A. Steinberg, Esquire
(Counsel to Tokai Carbon GE LLC)                    Price Meese Shulman & D'Arminio PC
Amy Pritchard Williams, Esquire                     50 Tice Boulevard, Suite 380
Troutman Sanders LLP                                Woodcliff Lake, NJ 07677
301 S. College Street, Suite 3400
Charlotte, NC 28202                                 FIRST CLASS MAIL
                                                    Union Pacific Railroad Company
FIRST CLASS MAIL                                    Tonya W Conley, Lila L Howe
(Committee of Unsecured Creditors)                  1400 Douglass Street, Stop 1580
Tokia Caribon GE LLC                                Omaha, NE 68179
Attn: Jay McCloy
6210 Ardey Kell Road, Suite 270                     FIRST CLASS MAIL
Charolette, NC 28277                                (Counsel to Hero Lands Company, LLC)
                                                    Robert M. Greenbaum, Esquire
FIRST CLASS MAIL                                    Smith Kane Holman LLC
(Counsel to the Official Committee of               112 Moores Road, Suite 300
Unsecured Creditors)                                Malvern, PA 19355
Jason R Adams, Esquire
Lauren S Schlussel, Esquire                         FIRST CLASS MAIL
Kelley Drye & Warren LLP                            (Counsel to Hero Lands Company, LLC)
101 Park Avenue                                     Francis J Lobrano, Esquire
New York, NY 10178                                  Carver Darden
                                                    147 Keating Drive
FIRST CLASS MAIL                                    PO Box 208
(Counsel to Port of South Louisiana)                Belle Chasse, LA 70037
Alan H. Goodman, Esquire
Richard G. Passler, Esquire                         FIRST CLASS MAIL
Breazeale Sachse & Wilson LLP                       (Counsel to Oracle America, Inc.)
909 Poydras Street, Suite 1500                      Shawn M Christianson, Esquire
New Orleans, LA 70112                               Buchalter PC
                                                    55 Second Street, 17th Floor
                                                    San Francisco, CA 94105-3493




                                               4
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO    Doc 671-4   Filed 11/17/20    Page 6 of 8




FIRST CLASS MAIL                                FIRST CLASS MAIL
(Counsel for Louisiana Health Service &         (Top Creditors)
Indemnity Company d/b/a Blue Cross and          Kodiak Metals Recycling Inc.
Blue Shield of Louisiana)                       James Dickinson
Douglas M. Chapoton, Esquire                    1010 Avenue S
5525 Reitz Avenue                               Dickinson, TX 77586
Baton Rouge, LA 70809-3802
                                                FIRST CLASS MAIL
FIRST CLASS MAIL                                (Top Creditors)
TN Dept of Env't and Conservation               Minerais U.S. LLC
c/oTN Attorney General's Office                 Andrew Cooke
Bankruptcy Division                             105 Raider Blvd, Ste 104
PO Box 20207                                    Hillsborough, NJ 08844
Nashville, TN 37202-0207
                                                FIRST CLASS MAIL
FIRST CLASS MAIL                                (Top Creditors)
(Top Creditors)                                 Proler Southwest Inc.
Tokai Carbon GE LLC                             21 Japhet Street
Kelly Correll                                   Houston, TX 77020
6210 Audry Kell Road Suite 270
Charlotte, NC 28277                             FIRST CLASS MAIL
                                                (Top Creditors)
FIRST CLASS MAIL                                Derichebourg Recycling USA, Inc.
(Top Creditors)                                 Danielle Canga
Alter Trading Corporation                       7501 Wallisville Road
700 Office Parkway                              Houston, TX 77020-3543
St. Louis, MO 63141-7124
                                                FIRST CLASS MAIL
FIRST CLASS MAIL                                (Top Creditors)
(Top Creditors)                                 LA Scrap Metal Recycling of B.R.
Barfield Enterprises, Inc.                      Daniel Richard
Christine Bossier                               2527 S Westport Drive
PO Box 218                                      Port Allen, LA 70767
New Boston, TX 75570
                                                FIRST CLASS MAIL
FIRST CLASS MAIL                                (Top Creditors)
(Top Creditors)                                 Strickland Trading Inc.
The David J Joseph Company                      B. Wallace
PO Box 632960                                   101 Carnoustie
Cincinnati, OH 45263-2960                       Shoal Creek, AL 35242




                                           5
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO   Doc 671-4   Filed 11/17/20   Page 7 of 8




FIRST CLASS MAIL                               FIRST CLASS MAIL
(Top Creditors)                                (Top Creditors)
Protrade Steel Company, Ltd                    Lhoist North America
5700 Darrow Road                               John Beatty
Suite 114                                      3700 Hulen Street
Hudson, OH 44236                               Fort Worth, TX 76107

FIRST CLASS MAIL                               FIRST CLASS MAIL
(Top Creditors)                                (Top Creditors)
Pacific Foundry Company                        Diamond E Trucking
136 Durham Avenue                              C Mitchell
New Jersey, NJ 08840                           214 Veterans Blvd
                                               PO Box 1056
FIRST CLASS MAIL                               Denham Springs, LA 70726
(Top Creditors)
River Parish Contractors Inc.                  FIRST CLASS MAIL
Shawn Becnel                                   (Top Creditors)
4007 West Airline Hwy                          Kone Cranes
PO Box 2650                                    Keith Miner
Reserve, LA 70084-0545                         3115 Laplace Lane
                                               Laplace, LA 70068
FIRST CLASS MAIL
(Top Creditors)                                FIRST CLASS MAIL
La Scrap Processors                            (Top Creditors)
Daniel Richard                                 JLE Industries, LLC
2200 Cameron Street                            Jamie Marchionda
Lafayette, LA 70506                            119 Icmi Road
                                               Suite 210
FIRST CLASS MAIL                               Dunbar, PA 15431
(Top Creditors)
Gong Chang %MPSI                               FIRST CLASS MAIL
Dave Baldea                                    (Top Creditors)
PO Box 4030                                    Jefferson Iron & Metal
Carmel, IN 46082                               3940 Montclair Road, #300
                                               PO Box 131449
FIRST CLASS MAIL                               Birmingham, AL 35213
(Top Creditors)
Pull A Part                                    FIRST CLASS MAIL
Rebecca Kim                                    (Top Creditors)
4473 Tilly Mill Road                           American State Equipment
Atlanta, GA 30360                              2055 South 108th Street
                                               Milwaukee, WI 53227




                                          6
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO   Doc 671-4   Filed 11/17/20   Page 8 of 8




FIRST CLASS MAIL
(Top Creditors)
M. Brashem, Inc
14023 Ne 18th Street
Bellevue, WA 98007

FIRST CLASS MAIL
(Top Creditors)
American Roll Group LLC
Kevin McCaffrey
28182 N Hayden Road
Scottsdale, AZ 85266

FIRST CLASS MAIL
(Top Creditors)
Applied Industrial
5516 Powell Street
Harahan, LA 70183-3427

FIRST CLASS MAIL
(Top Creditors)
Scrap Connection
Stacey Griffin
1954 Highway 182
Houma, LA 70364

FIRST CLASS MAIL
(Top Creditors)
Tms International, LLC
12 Monongahela Ave
Glassport, PA 15045

FIRST CLASS MAIL
(Top Creditors)
Rochester Iron And Metal, Inc.
Michele Morgan
1552 E. Lucas Street
Rochester, IN 46975

FIRST CLASS MAIL
(Top Creditors)
Hisar Celik C O MPSI Rolls
Dave Baldea
PO Box 4030
Carmel, IN 46082-4030



                                          7
DOCS_DE:227704.2 57095/001
